UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-4017



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RONALD LEWIS GAITHER, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
98-466)


Submitted:   June 27, 2000                 Decided:    July 11, 2000


Before MURNAGHAN, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Susan M. Bauer, Assistant Fed-
eral Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Green-
belt, Maryland, for Appellant. Lynne A. Battaglia, United States
Attorney, Rod J. Rosenstein, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Ronald Lewis Gaither, Jr., appeals from his conviction for

being a felon in possession of a weapon, 18 U.S.C. § 922(g) (1994).

Gaither entered a guilty plea conditioned upon his right to appeal

the denial of his motion to suppress the pistol found in his

waistband.     We have reviewed the suppression hearing and do not

find that the district court clearly erred in its determination of

the facts surrounding Gaither’s stop and search under Terry v.

Ohio, 392 U.S. 1 (1968), nor do we find that the court erred by

concluding that the officers had reasonable suspicion to effect the

stop.     See Ornelas v. United States, 517 U.S. 690, 699 (1996)

(stating standard of review); United States v. Rusher, 966 F.2d

868, 873 (4th Cir. 1992) (same).       Accordingly, we affirm Gaither’s

conviction.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                              AFFIRMED




                                   2